Title: To Benjamin Franklin from [David Hartley], 14 November 1775
From: Hartley, David
To: Franklin, Benjamin


Hartley’s cast of mind was similar to that of the peace negotiators with whom Franklin dealt during his last months in England. All of them regarded reconciliation as a problem to be analyzed, ordered, and reduced to rational terms from which a rational solution might emerge. Barclay and Fothergill pinned their hopes on negotiating by emissary. Hartley, as a member of Parliament, pinned his on legislative actions that would close the breach. The previous March he had suggested a system of requisitions to settle the financial dispute. He was now preparing a more ambitious plan, which embodied that system and went beyond it to provide for repealing the initial Coercive Acts and-the key to his scheme-passing a statute that the colonial assemblies would be willing to enroll and thereby acknowledge, with a minimum of pain, the principle of Parliament’s authority to make laws for them. He expected that the British, once their honor had been thus salvaged, would allow the principle of supremacy to become a dead issue. He was soon disillusioned: after he amended some details of the plan outlined here, he brought it before the House of Commons on December 7; and it was resoundingly defeated. So ended, stillborn, his attempt to legislate away a revolution.
  
Dear Sir
London November 14 1775
I have recd your Letter and packet of the 12th of September and am much obliged to you for them. I am very anxious to hear more fully from you, as you are so good as to give me reason to expect. Before this can reach you, you will certainly have seen the Kings Speech. I heartily wish that that or any thing else may put the contending parties into a disposition of reconcilement. On the Debate of the Address, Lord North said with great emotion, to this effect. Would to God that all things were as they were in 1763, if the Authority of this country could likewise be replaced in to the same state that it was in, in the year 1763, but that an unconditional repeal of all the acts since 1763, without some honourable satisfaction to the authority of this Country would leave this Country much disgraced. Then follow as of course angry accusations of America, as meaning nothing but independence and insult to this Country. Your friend Mr. Hartley who offered last year a draught of a letter of requisition as a plan of settlement and accomodation desired to offer a proposition to Ld. N upon the new ground that he had taken, for Ld. N had declared that we were not now at war for a revenue, but in support of our Authority resisted. The Substance of Mr. H’s proposition was that if there was any sincere desire for peace he would endeavour to join issue with Ld. N and to offer such terms of accommodation, by which, if ministry would consent to replace America to the year 1763 he should on the other part propose that America should give full satisfaction to the point of honour. That he thought himself founded to engage for every thing that could in reason be required from the Americans under that declaration in their petition to the King, that they did not wish even for reconciliation, notwithstanding all their distresses, upon terms inconsistent with the dignity of Great Britain. That taking his ground from this declaration,he should propose a recognition, not in words but in fact, which should effectually replace the Authority of this Country (be it more or less without any invidious line drawn) where it was in 1763. The test proposed was the enrolling some act of parliament by the assembly of each province, supposing that the act of Parliament in view should be formed upon principles of justice and such as the Colonies would have received with a silent and thankfull Compliance in 1763. All recognitions in words being unavoidably both invidious and insidious, that, therefore a test bringing no line of Authority or of obedience into Question was the only safe proposition. You Americans shall be as you were in 1763 if you will likewise admit an act of test, such as you would not have had the least scruple to have admitted in 1763. We will throw a veil over all the theoretical disputes of rights of subjects either as Colonists or men at large. We will not discuss the rights reserved or supposed to be reserved at your emigration whether tacitly or explicitly. We wish that mutual concessions on both sides should bring the two parties together. We will on our part replace you where you were in 1763, if you will admit and register in your assemblies such an act of Parliament, as you yourselves shall confess that you would have admitted in 1763. It is not an unreasonable request to make to America, that they should treat an act of Parliament flowing from general principles of humanity and justice, with a different reception, to what has been given to acts of grievance. It is certainly dangerous to disturb questions of the extent [of] Empire or obedience because after that, even acts of acquiescence may be construed to involve hazardous concessions, supposed to be included in the principles which have been brought under contest. But in the State of human affairs we must not always be too scrupulous. Something must be given up for peace. A Civil war never comes too late. Take your situation as it was in 1763, for better and for worse. In the present miserable prospect of things, I conceive that to be a fair and equitable bargain. The object of the act of Parliament to be proposed to you, may be perhaps in the event the abolition, but at present can only be considered as the first step to correct a vice, which has spread thro the continent of North America, contrary to the laws of God and man, and to the fundamental principles of this Constitution, from which yours are derived. That vice is slavery. It would be infinitely absurd to send over to you, an act to abolish slavery in one word, because however repugnant the practice may be to the laws of morality or policy, Yet to expell an evil which has spread so far and which has been suffered for such length of time, requires information of facts, and circumstances, and the greatest discretion to root it out. (Upon this subject pray look to a note in Mr. Duche’s sermon on July 7 1775 before the Battalion of Militia p 16 17) And moreover the unavoidable length of settling such a point, would defeat the end, of its being proposed as an act of compromise to settle the present unhappy troubles. Therefore the act to be proposed to you as a auspicious beginning, to lay the first stone of universal liberty to mankind, should be what no American could hesitate an instant to comply with, viz that every slave in America should in all cases be entitled to his trial by jury. Will you not receive and enroll such an act as this, and thereby reestablish peace and harmony with your parent state? Let us all be reunited in this as a foundation to extirpate slavery from the face of the earth. Can they who seek justice and liberty for themselves refuse to give justice and liberty to their fellow creatures? This is the Substance of Mr. Hartley’s proposal. The first step in the execution would be to suspend the Massachusets charter act, by which means every colony would be in a full competence to enroll the required act. The Plan therefore would be
1st To Suspend The Massachusetts charter act
  The Boston port act
  The act for removing trials.
2dly
To pass an act to establish the right of trial by jury to all Slaves in America and to annull all Laws in any Province repugnant thereto, and to require the enrollment of the said act by the respective assemblies of each Province in North America.
3dly
To pass an act to establish a permanent reconciliation between Great Britain and its dependencies in North America, and to restore his Majesty’s Subjects in North America, to that happy and free condition, and to that peace and prosperity, which they enjoyed in their constitutional dependence upon Great Britain, before the Commencement of the present unhappy troubles.
4thly
To pass an Act of Oblivion.
The great Misfortune in proposing any terms, is the distance and the length of time between us. Ministry say upon any proposal for mutual concessions, Who can give us assurance that such or such terms will not be rejected in America? Then they catch at some hasty or ambiguous phrase from America, or talk in the high strain of supremacy, against those whom they charge with a view of independence, and by such means all equitable propositions of peace are quashed. In short a majority is not to be convinced by reasoning. They will put what constructions they please. If the Ministry should declare for peace, then the most favorable construction would be put upon every phrase, but in the Contrary case every thing is turned against America; every hasty phrase is a settled plan of independence, and even silence in any points upon the most prudent motives is construed into secret views of independence. As to the late petition to the King that is said to be very decent indeed but to mean nothing. With regard to the offers from parliament of the last year, It has been said both to Mr. Burke and to Mr. Hartley, The Americans have very explicitly refused Lord North’s proposition, but they have been totally silent as to the proposals of their own friends. They have taken notice of Delenda est Carthago, which was a private incident in debate, but they have not added to their exceptions to Ld. Norths plan, that, if any proposition had been sent to them conformable to some plan proposed by their friends, they would have acceded to such an one. Thus by the intervention of jealousies and misconstructions, The time of accommodation is lost, and anger is augmented into fury. I have consulted several American Gentlemen, who have all expressed themselves as confident that America would not hesitate to comply to the act of Jury to slaves, if they could be assured by their compliance with such an act of parliament, that they could secure to themselves restoration to their condition in 1763. It would be a satisfaction to receive some respectable or authentic opinion from America upon that subject. If some authentic sentiments either upon that or upon any similar plan of mutual concession, could be communicated in the course of the spring, so as to be here in february or March or April (that is to say before the prorogation of Parliament) It might give some chance of preventing blood. A Supply upon requisition, would, like the case of Ireland, effectually exclude any other possible idea of taxation, and open the way to very desirable relaxations of restrictions in trade, and, taxation once out of the question, this country could not have a motive to harrass America with needless or vexatious acts of legislation, more especially if Supply were reserved to the Americans, as being the Constitutional ballance to defend the Subjects in any state from grievous legislation. Then will you strike the bargain? A supply upon reasonable estimates to be laid before you for your free compliance. The enrollment of an act for trial by jury to slaves, or of some other act of justice and humanity of a similar nature, and for you to receive a general redress of grievances since 1763. With respect to the idea of putting a final end to slavery in North America, It should seem that when this country had led the way, by the act for jury that each colony knowing best their own peculiar circumstances, should undertake the work in the most practicable way, and should endeavour to establish some system, by which slavery might in a certain term of years be abolished. Let the only contention henceforward between Great Britain and America be, which can exceed the other, in zeal for establishing the fundamental rights of liberty to all mankind. Compliments to Messrs Falconer Read and all friends, I am Dear Sir Your most affectionately
G B.
 
Addressed: To Dr Franklin / Philadelphia
